As filed with the Securities and Exchange Commission on September 27, 2007 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MERCK & CO., INC. (Exact name of registrant as specified in its charter) New Jersey 22-1109110 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) P. O. Box 100 One Merck Drive Whitehouse Station, New Jersey 08889-0100 (908) 423-1000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Celia A. Colbert Vice President, Secretary & Assistant General Counsel Merck & Co., Inc. P.O. Box 100 One Merck Drive Whitehouse Station, New Jersey 08889-0100 (908) 423-1000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: David N. Shine Michael A. Levitt Fried, Frank, Harris, Shriver & Jacobson LLP One New York Plaza New York, New York 10004 (212) 859-8000 Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this registration statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.[] If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. [X] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. [] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered (1) Amount to Be Registered (2) Proposed Maximum Offering Price Per Unit (3) Proposed Maximum Aggregate Offering Price (3) Amount of Registration Fee Common Stock, par value $0.01 per share 7,285,338 $51.82 $377,526,215 $11,590 (1) This registration statement relates to the resale by the selling stockholders named herein of up to 7,285,338 shares of common stock, par value $0.01 per share, of the registrant that were issued to the selling stockholders in connection with the Agreement and Plan of Merger, dated July 24, 2007, by and among Merck & Co., Inc., Star Transaction Corporation, a wholly owned subsidiary of Merck, and NovaCardia, Inc. (2) Pursuant to Rule 416(a) promulgated under the Securities Act, this registration statement also registers such additional shares of the registrant’s common stock as may become issuable with respect to the shares being registered hereunder as a result of stock splits, stock dividends or similar transactions. (3) Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) promulgated under the Securities Act, based upon the average of the high and low sales prices of the registrant’s common stock on September 24, 2007, as reported on the New York Stock Exchange. Prospectus 7,285,338 Shares MERCK & CO., INC. Common Stock All of the shares of our common stock covered by this prospectus may be offered for resale, from time to time, by the selling stockholders identified in this prospectus.The shares of our common stock that may be offered by each selling stockholder using this prospectus represent shares of our common stock that we issued to such selling stockholder under the terms of an Agreement and Plan of Merger, dated July 24, 2007, by and among Merck & Co., Inc., Star Transaction Corporation, a wholly-owned subsidiary of Merck, and NovaCardia, Inc. pursuant to which Star Transaction Corporation was merged with and into NovaCardia, Inc., with NovaCardia Inc. continuing as the surviving entity and our wholly-owned subsidiary.The registration of the shares of common stock offered by these selling stockholders is subject to the provisions of a Registration Rights Agreement, dated July 24, 2007. The selling stockholders may resell or dispose of the shares of our common stock, or interests therein, at fixed prices, at prevailing market prices at the time or sale or at prices negotiated with purchasers, to or through underwriters, broker-dealers, agents, or through any other means described in this prospectus under “Plan of Distribution.”The selling stockholders will bear all commissions and discounts, if any, attributable to the sale or disposition of the shares, or interests therein.We will bear all costs, expenses and fees in connection with the registration of the shares.We will not receive any of the proceeds from the sale of these shares of our common stock by the selling stockholders. Our common stock is quoted on the New York Stock Exchange under the symbol “MRK.”The last reported sale price of our common stock on September 24, 2007 was $51.82 per share. This prospectus describes the general manner in which shares of our common stock may be offered and sold by the selling stockholders.If necessary and required by law, we will provide supplements to this prospectus describing the specific manner in which these securities may be offered and sold.We urge you to read carefully this prospectus, any accompanying prospectus supplement, and any documents we incorporate by reference in this prospectus and any accompanying prospectus supplement before you make your investment decision. Investing in our securities involves risks.You should carefully consider all of the information set forth in this prospectus, including the risk factors described under “Risk Factors” in Item 1A of our most recent Annual Report on Form 10-K for the year ended December 31, 2006 filed with the Securities and Exchange Commission on February 28, 2007 (which document is incorporated by reference herein), as well as other information in any accompanying prospectus supplement or any documents we incorporate by reference in this prospectus and any accompanying prospectus supplement, before deciding to invest in any of our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is September 27, 2007. TABLE OF CONTENTS Page About This Prospectus 1 Our Company 2 Risk Factors 3 Forward-Looking Statements 3 Use of Proceeds 5 Selling Stockholders 6 Plan of Distribution 11 Where You Can Find Additional Information 15 Incorporation of Certain Documents by Reference 16 Legal Matters 17 Experts 17 i ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, which we refer to as the SEC, using the SEC's “shelf” registration rules.Pursuant to this prospectus, the selling stockholders named on page 6 below may, from time to time until this registration statement is withdrawn from registration, sell up to a total of 7,285,338 shares of our common stock covered by this prospectus in one or more offerings. In this prospectus “Merck,” “we,” “us,” “our” and the “Company” refer to Merck &
